

DISTRIBUTION AGREEMENT
 
This Agreement, effective as of the date of execution below, is made by and
between ISORAY MEDICAL, INC., a company with a principal place of business
located at 350 Hills Street, Ste. 106, Richland, WA 99354-5411 (hereinafter
“IsoRay”), and BIOCOMPATIBLES, INC., a company with a principal place of
business located at 115 Hurley Road, Building 3B, Oxford, Connecticut 06478 and
affiliates (hereinafter “Biocompatibles”).  IsoRay and Biocompatibles are
together referred to as the “Parties”.
 
REPRESENTATIONS AND WARRANTIES
 
WHEREAS, IsoRay, as Manufacturer, is in the business of manufacturing and
selling certain Cesium isotope (“Cs-131”) radioactive source medical and related
products used in the brachytherapy treatment of prostate and other cancers;
 
WHEREAS, Biocompatibles, as Distributor, is in the business of manufacturing,
marketing, distributing, and selling various medical and related products used
in the brachytherapy treatment of prostate and other cancers;
 
WHEREAS, IsoRay desires to expand the market presence for its brachytherapy
products in the treatment of cancer in the United States (herein referred to as
the “Territory”), by having Biocompatibles distribute IsoRay’s Cs-131
radioactive source products (herein referred to collectively as the “Products”);
 
WHEREAS, Biocompatibles represents that it is in compliance in all material
respects with all applicable governmental Laws and requirements of Regulatory
Authorities relating to its activities hereunder, including reporting and
licensure requirements to allow Biocompatibles to receive, store, transport, and
generally conduct the distribution of the Products, as well as other
non-radioactive medical products in a proper and legal manner in the Territory,
and for purposes of this Agreement, "Laws" shall mean any federal, state, local,
municipal, foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty; and  "Regulatory Authorities" means any: (a) nation, state, county,
city, town, village, district, or other jurisdiction of any nature; (b) federal,
state, local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (d)
multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature, in each case as such
authorities hold responsibility for granting regulatory manufacturing,
distribution and/or marketing approval for a Product in any part of the
Territory;
 
WHEREAS, as specified herein, IsoRay wishes to engage Biocompatibles to
distribute the Products in the Territory and Biocompatibles wishes to accept
said engagement desires;
 
WHEREAS as a condition of the execution of this Distribution Agreement, the
Parties have also agreed to amend that certain Service Agreement dated March 1,
2006 by and among Biocompatibles (as successor in interest to Advanced Care
Medical, Inc.) and IsoRay to provide for renewal, extension and added products
and services by  Biocompatibles;
 
 
Page 1 of 18

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the above recitals, the covenants and
conditions contained in this Agreement, and other good and valuable
consideration the Parties agree as follows:
 
1.
EXCLUSIVE CO-DISTRIBUTION IN TERRITORY.

 
 
1.1.
Appointment.  Subject to all the terms and conditions of this Agreement, IsoRay
hereby appoints Biocompatibles for the Term of this Agreement as the exclusive
co-distributor of the Products to customers located within the Territory.  For
the purposes of clarity, the term “co-distributor” shall mean that with the
exception of IsoRay and its internal or external sales personnel as further set
forth in Section 5.5 and subject to Section 1.3 below, Biocompatibles will be
the only other distributor of the Products. Biocompatibles accepts these
appointments and agrees to use all commercially reasonable efforts to promote
the sale of the Products in the Territory.  Biocompatibles hereby agrees to
acquire Cs-131 radioactive source products exclusively from IsoRay as agreed to
by the Parties for the treatment of prostate, lung and ocular melanoma cancers.

 
 
1.2.
Transfer Price.  The  transfer price, as more particularly described in Exhibit
A-1, shall include [**].

 
 
1.3.
Loss of Exclusivity.  If sales volume of the Products sold by Biocompatibles
pursuant to this Agreement during the quarter ended [**] (the "Trial Period")
does not equal or exceed [**] cases, then IsoRay shall have the right, but not
the obligation, to convert this Agreement into a nonexclusive agreement
effective the first day of the second calendar month following the end of the
Trial Period, i.e., [**]. If IsoRay elects to exercise such right, it shall
provide Biocompatibles with written notice of the loss of its co-exclusive
rights on or before  the tenth (10th) day of the first month following the end
of the Trial Period, i.e. [**]. If written notice is not given by IsoRay by such
tenth (10th) day, then Biocompatibles’ exclusive rights shall be maintained.
Future minimum sales volumes shall be as follows (the “Initial Sales Targets”):

 
Quarter Ending
 
Number of Cases
[**]
 
[**]

 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 2 of 18

--------------------------------------------------------------------------------

 
 
If the Agreement is renewed as provided in Section 2.1 below, during each
subsequent quarter following the quarter ended [**], the number of cases sold
will be subject to a new addendum  as mutually agreed to by the parties (the
"Subsequent Sales Targets").  If any of the Initial Sales Targets or Subsequent
Sales Targets are not met, then IsoRay shall have the right, but not the
obligation, to convert this Agreement into a nonexclusive agreement effective
the first day of the second calendar month following the end of the quarter
during which the Initial or Subsequent Sales Targets, as the case may be, were
not met. If IsoRay elects to exercise such right, it shall provide
Biocompatibles with written notice of the loss of its co-exclusive rights on or
before the tenth day of the first month following the end of the quarter in
which the Initial or Subsequent Sales Target was not met.  If written notice is
not given by IsoRay by such tenth (10th) day, then Biocompatibles’ exclusive
rights shall be maintained. For example, in the quarter ended [**], at least
[**] cases must be sold to maintain exclusivity, and if this amount is not sold,
IsoRay could convert this Agreement into a nonexclusive agreement effective as
of [**] provided that IsoRay gives notice of its exercise of such right by [**].
In the event IsoRay converts this Agreement into a nonexclusive agreement as set
forth above, IsoRay shall [**].
 
2.
TERM.

 
 
2.1.
Initial Term.  The initial term of this Agreement shall commence as of the
effective date hereof and continue through December 31, 2011.

 
 
2.2.
Renewal.  The initial term shall be automatically renewed for periods of one (1)
year unless canceled ninety (90) days prior to the end of the initial term or
any renewal term thereafter.

 
3.
PURCHASING AND FULFILLMENT.

 
 
3.1.
Ordering Process.  Biocompatibles shall place orders for IsoRay Products in a
mutually agreed-upon written or electronic form, providing in each case all
information required by IsoRay to complete and fill each order.  IsoRay shall
provide a specified form for said ordering process.  Purchase Orders are subject
to the price schedule per Exhibit A-1, and the specifications and product insert
per Exhibit A-2, attached hereto and incorporated by reference.  Purchase Orders
are subject to the order/shipping schedule per Exhibit D, which may change as
required by IsoRay and is attached hereto and incorporated by
reference.  Purchase Orders shall be directed as follows:

 
IsoRay, Inc.
Customer Service
350 Hills Street, Ste. 106
Richland, WA 99354-5411
509-375-5329 phone
509-267-3670 e fax
wkucera@isoray.com
 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 3 of 18

--------------------------------------------------------------------------------

 


 
3.2.
Authority To Receive Radioactive Materials.  Biocompatibles represents and
warrants that Biocompatibles is in possession of all regulatory and nuclear
licenses in order to allow Biocompatibles to receive, store, transport, and
generally conduct the distribution of the Products, as well as other
non-radioactive medical Products in a proper and legal manner in the
Territory.  Biocompatibles further agrees and warrants to remain continually
authorized to receive radioactive materials at the ship-to location.  Upon
written request as provided herein in paragraph 15.3, Biocompatibles shall
further provide IsoRay all appropriate documentation for confirmation of said
authority to receive radioactive materials.

 
 
3.3.
Packaging and Shipping.  IsoRay shall ship to the Biocompatibles location in
Oxford, CT unless otherwise agreed in writing.  Shipment of accepted Orders
shall use carriers chosen by Biocompatibles and agreeable to IsoRay and shall be
scheduled for delivery on or before the delivery date specified.  IsoRay shall
not be responsible for any failure of a carrier to meet its delivery schedule.

 
Shipment is F.O.B. IsoRay, Richland, WA:
 
Title and risk of loss passes to Biocompatibles upon leaving IsoRay’s production
facility.  IsoRay will pack Products in a manner suitable for shipment to enable
Products to withstand the normal effects of shipping, including handling during
loading and unloading, all in accordance with IsoRay’s normal packing and
shipping practices for radioactive medical devices and related products.
 
 
3.4.
Shipping And Handling Within Territory.  All storage, handling, duties, taxes
and transportation costs subsequent to receipt by Biocompatibles in Oxford, CT
shall be the responsibility of [**], with exceptions of returns due to product
quality or non-conformity.

 
4.
INVOICES AND PAYMENTS TO ISORAY.

 
 
4.1.
Invoices.  Within [**] days of each month end, IsoRay will invoice
Biocompatibles for all Purchase Orders shipped during the month just ended.  The
invoice will include the Purchase Order number and applicable detail.  Per
Exhibit A, the transfer price used for the invoice will be based on the number
of cases shipped during the month just ended.

 
 
4.2.
Payment.  Payment of all Invoices is due in full within [**] days of the Invoice
Date.  Biocompatibles shall be entitled to a [**] percent ([**]%) discount if
paid within [**] days of the Invoice Date.  All invoicing and payments shall be
in U.S. dollars.

  

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 
 
Page 4 of 18

--------------------------------------------------------------------------------

 
 
5.
MARKETING BY BIOCOMPATIBLES.

 
 
5.1.
General.   Biocompatibles shall be responsible for all sales, marketing, and
distribution of the Products to its customers.  Notwithstanding the foregoing,
IsoRay will provide training to Biocompatibles on its  Products and access to
marketing and other materials relating to distribution of the Products, which
training shall consist of a two-day training session and shall include
[**].  IsoRay shall set the date, time and location of the training in its sole
discretion and shall be responsible for the costs of the location at which the
training is held and for the costs of the physician providing the training, who
shall be selected by IsoRay.  If Biocompatibles develops any marketing materials
for the Products, any such materials must be approved in advance by IsoRay as
provided in Section 5.3 below.

 
 
5.2.
Trade Practices.  Biocompatibles shall diligently and continuously promote the
sale of the Products and shall: (i) avoid deceptive, unfair, misleading, or
unethical trade practices that are or might be detrimental to IsoRay, the
Products, its customers, or the public, including any disparagement of IsoRay or
the Products; (ii) make no false or misleading representations with regard to
IsoRay or the Products; (iii) refrain from publishing or employing any
misleading or deceptive advertising material; (iv) refrain from disparaging
IsoRay or its Products, or from otherwise injuring the reputation and good
standing of IsoRay; and (v) conduct its business in a professional manner which
will reflect positively upon IsoRay and its business.

 
 
5.3.
Advertising and Marketing Materials:  Biocompatibles shall submit for approval
by IsoRay all promotional literature, ad copy, and marketing collateral items to
be used by Biocompatibles with respect to the promotion of Products, including
all such items that use any of the Trademarks for the Products, and shall obtain
IsoRay’s approval prior to dissemination or use of such items.  IsoRay shall
approve or disapprove, in writing, all items submitted pursuant to the preceding
sentence within fifteen (15) days after receipt, and shall not unreasonably
withhold said approval.  Biocompatibles shall provide IsoRay with at least three
(3) copies of all approved materials concurrent with their deployment by
Biocompatibles.

 
 
5.4.
Regulatory Compliance:  Biocompatibles shall comply in all material respects
with all applicable governmental laws and requirements of Regulatory Authorities
relating to its activities hereunder, including reporting and licensure
requirements.

 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 5 of 18

--------------------------------------------------------------------------------

 
 
 
5.5
[**].  The Parties agree to provide each other with [**] within ten days
following execution of this Agreement, with the [**] to include (a) [**] from
the Party, (b) [**] from the Party and (c) [**] within the next six
months.  Such [**] shall be considered "Confidential Information" and subject to
the restrictions contained in Section 9 below.  For a period of six months from
the date of execution of this Agreement [**], the Parties agree that neither
Party shall [**], without prior written consent from the other Party.  The
Parties further agree to provide [**] to each other every ninety days throughout
the term of this Agreement, commencing on the expiration of the [**], which [**]
within the prior ninety (90) days.  All [**] shall be considered "Confidential
Information" and subject to the restrictions contained in Section 9 below.  The
Parties agree that neither Party shall [**], without prior written consent from
the other Party, for a period of ninety days from the date of such
[**].  However, [**], then the Parties agree that [**] without being subject to
the restrictions contained in this Section 5.5.  Notwithstanding any provision
to the contrary, if [**] then the Parties agree that [**]. Correspondingly, the
Parties also agree that [**].  In the event either Party desires to maintain the
[**] otherwise expressly provided in this Section 5.5, then such Party shall
notify the other Party in writing which shall consider such request on a
case-by-case basis and provide a written response of its decision, including
[**].



 
5.6
Limitation of Certain Accounts Under Certain Conditions. In the event IsoRay
[**], Biocompatibles shall [**]. To exercise this right, Biocompatibles must
notify IsoRay in writing which notice shall include [**] and shall be given, if
at all, within ten (10) days after [**].

 
 
5.6.1
“Maintenance Period” shall mean the lesser of the [**].

 
 
5.6.2
“[**]” shall mean [**]. Any [**] shall [**]. IsoRay may require reasonable
documentation from Biocompatibles to demonstrate [**]. If Biocompatibles does
not provide the [**] as contemplated above then the [**].

 
 
5.6.3
“[**] Calculations” shall mean the [**].

 
6.
TRADEMARKS.

 
 
6.1.
Promotion and Sales.  Biocompatibles shall promote and sell its own products and
the Products under each company’s respective Trademarks and market
names.  Biocompatibles specifically shall in all cases promote and refer to the
Products with the name(s): PROXCELANTM, Cesium-131 Brachytherapy Seeds together
with Biocompatibles’ own Trademarks “Real Time StrandTM”, “RTSTM”,
“VariStrandTM”, StandardStrandTM, EchoStrandTM, and “AnchorSeedTM”.  Nothing
herein shall be deemed to give either Biocompatibles or IsoRay, either during
the term of this Agreement or thereafter, any right to trademarks or copyrights
of the other Party.

 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 6 of 18

--------------------------------------------------------------------------------

 
 
 
6.2.
Use By Biocompatibles.  Biocompatibles shall not use the Trademarks of IsoRay in
any manner likely to confuse, mislead or deceive the public, or to be injurious
or inimical to the interests of IsoRay.  IsoRay shall retain sole ownership of
all goodwill associated with its Products, as represented and symbolized by
IsoRay’s Trademarks.

 
 
6.3.
Use By IsoRay.  IsoRay shall not use the Trademarks of Biocompatibles in any
manner likely to confuse, mislead or deceive the public, or to be injurious or
inimical to the interests of Biocompatibles. Biocompatibles shall retain sole
ownership of all goodwill associated with its products, as represented and
symbolized by the Biocompatibles’ Trademarks.

 
7.
PRODUCT WARRANTY AND LIMITATIONS OF LIABILITY.

 
 
7.1.
Product Warranty.  IsoRay warrants to Biocompatibles only that Products, when
delivered to customers pursuant to this Agreement, shall conform in all material
respects with the Customer Order specifications in Exhibit E and with the
specifications and product inserts in Exhibit A-2 and shall be free from
material defects in construction, materials and workmanship.

 
 
7.2.
Limitation of Liability.  Other than the indemnity provisions above and the
warranty and other remedies expressly specified herein, IsoRay’s and its
affiliates' entire and collective liability arising out of or relating to this
Agreement, including without limitation on account of performance or
nonperformance of obligations hereunder, regardless of the form of the cause of
action, whether in contract, tort (including without limitation gross negligence
but not including intentional torts, fraud, or bad faith), statute or otherwise,
shall in no event exceed the amounts paid to IsoRay under this Agreement for the
Products.  EXCEPT AS SPECIFIED IN THIS AGREEMENT, NEITHER PARTY NOR ITS
AFFILIATES OR PARENTS SHALL, UNDER ANY CIRCUMSTANCES, BE LIABLE TO THE OTHER
PARTY OR ITS AFFILIATES OR PARENTS FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
PUNITIVE, EXEMPLARY OR SPECIAL DAMAGES OF ANY NATURE WHATSOEVER, OR FOR ANY
DAMAGES ARISING OUT OF OR IN CONNECTION WITH ANY DELAYS, LOSS OF PROFIT,
INTERRUPTION OF SERVICE OR LOSS OF BUSINESS OR ANTICIPATORY PROFITS, EVEN IF A
PARTY OR ITS AFFILIATES HAVE BEEN APPRISED OF THE LIKELIHOOD OF SUCH DAMAGES
OCCURRING.  No action, regardless of form, arising out of this Agreement may be
brought by either party more than [**] years after the cause of action has
accrued.

 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 7 of 18

--------------------------------------------------------------------------------

 
 
8.
INDEMNIFICATION.

 
 
8.1.
Biocompatibles.  Biocompatibles shall bear the cost of liability for any claim
for loss, injury, or demand arising out of Biocompatibles’ acts or omissions in
connection with the distribution of the Products and other products described
herein and agrees to indemnify IsoRay for all such claims.

 
 
8.2.
IsoRay.  IsoRay shall bear the cost of liability for any claim for loss, injury,
or demand arising out of IsoRay’s acts or omissions in connection with the
distribution of the Products described herein and agrees to indemnify
Biocompatibles for all such claims.  Further, per Section 7.1 herein, IsoRay
warrants to Biocompatibles only that the Products, when delivered to customers
pursuant to this Agreement, shall conform in all material respects with the
Purchase Order specifications and shall [**].

 
9.
CONFIDENTIALITY.

 
 
9.1.
Confidential Information; Solicitation.  Each of the Parties hereto acknowledges
that, from time to time during the term of this Agreement, the Parties hereto
may come into the possession of confidential information of the other Party
relating to such Party’s customers, operations, activities, intellectual
property (including, without limitation, trade secrets and know-how), products
and/or services, (collectively, the “Confidential Information”), and that such
information is property valuable to the Party that has developed it, and that
the Party that has developed it desires to retain it in confidence and withhold
it from publication to others, and that such Party has a legitimate business
interest in such intent.  Accordingly, each Party hereby agrees that during the
term of this Agreement and thereafter, (a) that Party will not copy, communicate
or disclose, in any manner, any of the Confidential Information of the other
Party, except internally or as otherwise provided herein, (b) that Party will
use Confidential Information belonging to the other solely for the purpose(s)
for which it was disclosed hereunder or otherwise as contemplated hereby, and
(c) that Party will not disclose Confidential Information (including without
limitation the terms and conditions of the Agreement) belonging to the other
Party, other than to its employees, consultants and/or other third parties
reasonably requiring such Confidential Information who are bound by written
obligations of nondisclosure and non-use; provided that the foregoing shall not
restrict any disclosure by either Party required by applicable law provided that
the other Party is given prompt written notice thereof and a reasonable
opportunity to review such disclosure and, if applicable, seek a protective
order or other method of limiting the scope of such disclosure.  This provision
will survive for a period of five (5) years after the date this Agreement is
terminated, provided that the recipient's obligations with respect to any
particular Confidential Information will terminate at such earlier time as any
of the exceptions set forth below in this Section 9.1 first apply.  The term
“Confidential Information” shall also include all information of each Party’s
affiliates, parents and subsidiaries which would qualify as Confidential
Information if it belonged to such Party.

 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 8 of 18

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, Confidential Information shall not include any
information disclosed hereunder that, at the relevant time:  (a) is or becomes
available to the public without breach of this Agreement; (b) was previously
known by the recipient without obligation of confidentiality as determined by
documentary evidence; (c) is received from a third party without breach of any
obligation of confidentiality as determined by documentary evidence; (d) is
independently developed by recipient without reliance on information disclosed
hereunder as determined by documentary evidence; (e) is approved for release by
written authorization of the disclosing party (but only to the extent of such
authorization).
 
 
9.2.
Unlawful Disclosure/Injunction.  Each Party hereto acknowledges that its
unlawful disclosure of any Confidential Information of the other may give rise
to irreparable injury to the other, or the owner of such information,
inadequately compensable to damages.  Accordingly, each Party may seek and
obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings, in addition to any other legal remedies which may be
available without requirement of posting bond or other security.

 
 
9.3.
Customer/Patient Information.  IsoRay agrees that the identities, contact
information, Product purchase quantities, etc. of Biocompatibles’ customers
disclosed in connection with this Agreement (e.g., hospitals, physicians, and
the like as opposed to the patients ultimately receiving implants of the
Products) is Confidential Information of Biocompatibles and, so long as it meets
the definition of Confidential Information, it is not to be shared by IsoRay
with third parties, except as required to IsoRay’s affiliates in order to meet
obligations pursuant to this Agreement.  This separate disclosure to IsoRay’s
affiliates shall not be deemed to disqualify this information from being
considered Confidential Information.

 
 
9.4.
Competitive Disclosure Prohibited.  In no event shall a Party be entitled to use
any of the other’s Confidential Information, or any derivatives thereof, in
connection with the sale or production of any products or services that are
competitive with (direct or indirect) or similar to those products and services
sold, produced, manufactured, offered for sale, designed or developed by the
disclosing Party or any of its affiliates or parent. Each Party agrees to
refrain from knowingly infringing, in any manner, directly or indirectly, on any
Confidential Information of the other Party (or any of its affiliates or
parent), regardless of whether such Confidential Information has been
registered, filed or recorded with the United States Patent and Trademark
Office, or any similar federal, state or international agency or regulatory
body.  Each Party further agrees that it shall comply with all obligations
imposed on it by the United States Patent and Trademark Office or any similar
federal, state or international agency or regulatory body with respect to
the  other Party's intellectual property rights. The obligations of this
provision shall survive the termination of this Agreement (a) for the life of
the relevant intellectual property rights, in the case of patents and
trademarks, and (b) for the applicable period described in Section 9.1, in the
case of Confidential Information.

 
 
Page 9 of 18

--------------------------------------------------------------------------------

 

 
9.5.
Protected Health Information.  The Parties acknowledge that
individually-identifiable information concerning the patients scheduled to
receive implants of the Products is "Protected Health Information" under 42
U.S.C. §1320d, enacted by the Health Insurance Portability and Accountability
Act of 1996 ("HIPAA"), and regulations promulgated thereunder, which the Parties
are obligated to treat as confidential under such law and regulations, and which
may also be covered by other confidentiality laws, rules and regulations.  The
Parties agree as follows with respect to Protected Health Information shared
with a Party: (a) to maintain the confidentiality of all such patient
information in compliance with HIPAA and applicable regulations thereunder, as
the foregoing may now exist or hereafter be amended, and other applicable
confidentiality laws, rules and regulations, for so long as such obligations
apply; (b) to comply with such reasonable or customary obligations with respect
to such patient information, as may now or hereafter be imposed upon the other
Party by contract with its customers pursuant to HIPAA (e.g., under so-called
Business Associate Agreements), provided that the providing Party shall disclose
to the recipient Party in writing the nature of its obligations under each such
agreement; and (c) to require any of its agents or subcontractors who may become
privy to such patient information hereunder to comply with the foregoing to the
same extent such Party is obligated to do so, and include in its contracts with
any such parties a clause comparable to this clause.

 
10.
COMPLIANCE WITH ALL APPLICABLE LAWS

 
10.1.
Biocompatibles - Legal And Regulatory Compliance In The
Territory.  Biocompatibles hereby represents and warrants that Biocompatibles is
in possession of all regulatory and nuclear licenses in order to allow
Biocompatibles to receive, store, transport, and generally conduct the
distribution of the Products, as well as other non-radioactive medical products
in a proper and legal manner in the Territory.  Upon written request by IsoRay,
Biocompatibles shall provide copies of all such regulatory and nuclear licenses
to IsoRay for review prior to execution of this Distribution Agreement.

 
10.2.
IsoRay - Legal And Regulatory Compliance In The Territory.  IsoRay hereby
represents and warrants that IsoRay is in possession of all regulatory and
nuclear licenses in order to allow IsoRay to manufacture, store, ship, and
generally conduct the distribution of the Products, as well as its other
non-radioactive medical products in a proper and legal manner in the
Territory.  Upon written request by Biocompatibles, IsoRay shall provide copies
of all such regulatory and nuclear licenses to Biocompatibles for review prior
to execution of this Distribution Agreement.

 
 
Page 10 of 18

--------------------------------------------------------------------------------

 

10.3.
General Compliance – IsoRay.  During the term of this Agreement, IsoRay agrees
to comply, in all material respects, with all applicable laws, ordinances,
rules, regulations, orders, licenses, permits and other requirements, now or
hereafter in effect, of any applicable governmental authority with respect to
the delivery of the Products, including without limitation all requirements
regarding labeling and traceability of the Products as processed by IsoRay or
its affiliates, as such requirements arise out of or in connection with this
Agreement.  IsoRay shall provide all reasonable cooperation to Biocompatibles in
connection with Biocompatibles’ compliance with any law, ordinance, rule,
regulation, order, license, permit or other requirement regarding the provision
of this Agreement.

 
10.4.
General Compliance – Biocompatibles.  During the term of this Agreement,
Biocompatibles shall comply, in all material respects, with all applicable laws,
ordinances, rules, regulations, orders, licenses, permits and other
requirements, now or hereafter in effect, of any applicable governmental
authority with respect to the sale and delivery of the Products under this
Agreement.  Biocompatibles shall provide all reasonable cooperation to IsoRay in
connection with IsoRay’s compliance with any law, ordinance, rule, regulation,
order, license, permit or other requirement regarding the provision of this
Agreement.

 
11.
CUSTOMER COMPLAINTS AND INCIDENTS.

 
11.1.
Notification Of Claims To IsoRay.  As soon as practicable after receiving notice
of any claim, action or inquiry by the FDA or other applicable Regulatory
Authority or court of law relating to alleged non-compliance with the Products’
warranty or any notice with respect to any alleged violation of any Law on the
part of the Products, and of any adverse incidents or customer or patient
complaints regarding the Products of which Biocompatibles becomes aware —
Biocompatibles shall notify IsoRay as provided herein in Section 15.3 with the
form titled “Event Report Form,” a copy of which is attached hereto as Exhibit
C, and shall consult with IsoRay regarding responses to such claims, actions or
inquiries and shall also provide IsoRay with copies of all correspondence in
response to such claims, actions or inquiries.  In addition, Biocompatibles
shall notify IsoRay of any adverse reaction, malfunction, injury or other
similar claims with respect to the Products of which Biocompatibles becomes
aware.  In addition, Biocompatibles shall promptly notify IsoRay of any event of
a type described above relating to any products or services provided to
customers by Biocompatibles in connection with the Products.

 
11.2.
Notification Of Claims To Biocompatibles.  Similarly, as provided herein in
Section 15.3 IsoRay shall notify Biocompatibles as soon as practicable after
receiving notice of any claim, action or inquiry by the FDA or other applicable
Regulatory Authority or court of law relating to alleged non-compliance with the
Products’ warranty affecting the Products generally or any notice with respect
to any alleged violation of any Law on the part of the Products generally, and
of any adverse incidents or customer or patient complaints regarding the
Products of which IsoRay becomes aware.

 
 
Page 11 of 18

--------------------------------------------------------------------------------

 

11.3.
Suspension of Deliveries.  Biocompatibles may suspend the distribution or sale
of the Products if Biocompatibles shall become aware of any material
non-conformity of the Products to the Specifications (see Exhibit E) or other
product performance problems that in either case Biocompatibles reasonably
concludes poses a risk to the health of the patient or any other party,
including without limitation Biocompatibles’ staff, hospital staff, transport
and delivery staff, and physicians, to the clinical efficacy of the Products or
constitutes (or the continued shipment of the Products would constitute) a
violation of Law or of any Regulatory Requirement.  Biocompatibles shall
promptly notify IsoRay of any such suspension.  Such suspension shall remain in
place until IsoRay has either implemented appropriate modifications to its
pre-shipment inspection procedures designed to prevent shipment of the Products
suffering from the noted defects, or identified a root cause for the failure and
implemented appropriate corrective action.  Likewise, IsoRay may suspend the
manufacture and shipment of the Products to Biocompatibles if IsoRay shall
become aware of any similar quality, regulatory, safety or efficacy issues
involving Biocompatibles’ products or services provided to customers in
connection with Biocompatibles’ distribution of the Products.  IsoRay shall
promptly notify Biocompatibles of any such problems.

 
11.4.
Replacement of Damaged or Defective Products.

 
11.4.1
IsoRay will replace,[**], within a period of [**] days from the date of delivery
of Product(s), or at a later date as advised to IsoRay by Biocompatibles in
order to coincide with the rescheduling of the relevant patient’s implant, any
Product(s) which are proved to the reasonable satisfaction of IsoRay to be
damaged or defective due to defects in material, or workmanship or design (other
than a design made by Biocompatibles, the replacement of which shall be [**]
responsibility and shall be made at [**] expense).

 
11.4.2
IsoRay will refund to Biocompatibles the [**] on the return of any such
defective or damaged Product, and will deliver any replacement Product to
Biocompatibles at [**].



IsoRay will refund Biocompatibles’ [**] for all Product required to be returned
to IsoRay in the event of IsoRay’s notice of withdrawal of the Product. With the
exception of events arising under Force Majeure (Section 15.1); (a) in the event
of a Product recall in the Territory, IsoRay will endeavour to replace, [**],
any units required to be withdrawn by Biocompatibles from the Territory and
returned to IsoRay; and (b) in the event of a complete withdrawal of the Product
from the Territory whereby the Product cannot be replaced by IsoRay, IsoRay will
[**] to Biocompatibles [**] by Biocompatibles to IsoRay for such Product.
 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 12 of 18

--------------------------------------------------------------------------------

 


12.
PROPRIETARY RIGHTS.

 
12.1.
Ownership. IsoRay and Biocompatibles shall each shall continue to own all of
their respective Intellectual Property (“IP”), including IP developed or
acquired by that Party after the date hereof, and nothing in this Agreement
shall be construed as transferring any IP of a Party.  Nor shall this Agreement
be construed to grant any license to any such IP, except as expressly provided
for herein during the term hereof. Any derivative work, as relates to copyright,
or improvement of a Party’s IP created by the other Party pursuant to this
Agreement shall be the property of the Party who owns the IP on which the
derivative work or improvement is based, unless otherwise specifically agreed in
advance.

 
13.
TERMINATION.

 
13.1.
Termination for Default.   If a Party materially defaults in the performance of
any of its obligations under this Agreement and does not cure such default
within thirty (30) days, after receiving Notice as provided herein, then the
other Party may, by giving Notice to the defaulting Party, terminate this
Agreement, as of the termination date specified in the Notice.

 
13.2.
Termination for Cause.  IsoRay may terminate this Agreement for cause if an act
or omission of Biocompatibles, its employees, officers or agents is likely to
cause or has caused harm or disrepute to the Products, IsoRay’s trade names or
the goodwill attached to this Agreement or associated with IsoRay's
Products.  In the event IsoRay believes there is sufficient cause to terminate
this Agreement for such cause, it shall provide Biocompatibles with written
notice of its demand for arbitration to determine the existence of such cause
and such arbitration shall commence pursuant to the terms of Section 13.4.

 
13.3.
Voluntary Termination.  Either Party may terminate this Agreement at any time
ninety (90) days prior to the end of the initial term or renewal term, as
applicable.

 
13.4.
Arbitration to Determine Sufficient Cause. In the event IsoRay desires to
terminate this Agreement for cause pursuant to Section 13.2, IsoRay may file
demand for arbitration to be held in Richland, Washington under the then current
commercial arbitration rules of the American Arbitration Association, in
accordance with the terms set forth in this Section 13.4:

 
 
Page 13 of 18

--------------------------------------------------------------------------------

 

 
 13.4.1
Unless the Parties can agree on a single arbitrator, such arbitration shall be
conducted by three arbitrators, one appointed by each of Biocompatibles and
IsoRay and the third selected by the first two appointed arbitrators. Each
arbitrator shall be a person with relevant experience in the medical device
industry. Biocompatibles and IsoRay shall instruct such arbitrators to render a
determination of any such dispute within 15 business days after the appointment
of the third arbitrator. Biocompatibles and IsoRay must make their respective
appointments within five business days of notice being given to Biocompatibles
by IsoRay of its intention to terminate the Agreement for cause pursuant to
Section 13.2. Such appointed arbitrators must select the third arbitrator within
five business days of the last to occur of their respective appointments. The
dispute shall be resolved by submission of documents unless the arbitration
panel determines that an oral hearing is necessary. The arbitration panel shall,
within the overall 15 business day time constraint, determine what shall be
conclusively deemed to be fair and appropriate deadlines for submitting
documents and dates, if any, of oral hearings.



 
13.4.2
Any determination made or award rendered by the arbitrators shall be final and
binding upon the Parties. Judgment upon any determination or award rendered may
be entered in any court having jurisdiction, or application may be made to such
court for a judicial acceptance of the award and an order of enforcement, as the
case may be. Each Party shall pay its own expenses of arbitration, and the
expenses of the arbitrators shall be equally shared between Biocompatibles and
IsoRay unless the arbitrators assess as part of their award all or any part of
the arbitration expenses of a Party (including reasonable attorneys' fees)
against the other Party.



 
13.4.3
This Section 13.4 shall not prohibit a Party from seeking injunctive relief from
a court of competent jurisdiction in the event of a breach or prospective breach
of this Agreement by any other Party which would cause irreparable harm to the
first Party.

 
14.
INSURANCE AND INDEMNIFICATION.

 
14.1.
IsoRay Insurance.  IsoRay shall obtain and maintain in full force and effect
valid general liability and product liability insurance in respect of Products
for death, illness, bodily injury and property damage in an amount not less than
[**] million per occurrence; [**] million aggregate.  IsoRay shall within thirty
(30) days after the Effective Date provide Biocompatibles with evidence of this
coverage, provided that the existence of such coverage shall not limit IsoRay’s
liability or obligations hereunder.  Such insurance policy shall provide that in
the event such insurance coverage should be materially adversely changed or
terminated for any reason, the insurer there under will give IsoRay and
Biocompatibles thirty (30) days prior written notice of such change or
termination.  Pursuant to and as provided in the notice provisions of sections
11, 15 and elsewhere herein, IsoRay shall notify Biocompatibles as soon as
practicable upon receipt of payment by IsoRay’s insurers on any claims related
to the Products or services encompassed by this Agreement.

 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 14 of 18

--------------------------------------------------------------------------------

 
 
14.2.
Biocompatibles Insurance.  Biocompatibles shall obtain and maintain in full
force and effect valid general liability and product liability insurance in
respect of Products for death, illness, bodily injury and property damage in an
amount not less than [**] million per occurrence; [**] million
aggregate.  Biocompatibles shall within thirty (30) days after the Effective
Date provide IsoRay with evidence of this coverage, provided that the existence
of such coverage shall not limit Biocompatibles’ liability or obligations
hereunder.  Pursuant to and as provided in the notice provisions of sections 11,
15 and elsewhere herein, Biocompatibles shall notify IsoRay as soon as
practicable upon receipt of payment by Biocompatibles’ insurers on any claims
related to the Products or services encompassed by this Agreement.

 
14.3.
IsoRay’s Indemnification. To the full extent of IsoRay’s applicable general
liability and product liability insurance coverage with respect to the Products,
IsoRay on behalf of itself  and its directors, employees, affiliates, suppliers
and agents, shall indemnify, defend and hold harmless Biocompatibles, its
subsidiaries and affiliates and their directors, officers, agents and employees
from and against any and all liabilities, claims, demands, damages, causes of
action, losses, expenses and attorney’s fees, whether known or unknown,
resulting from any and all product or material defects.

 
14.4.
Biocompatibles’ Indemnification. To the full extent of Biocompatibles’
applicable general liability and or other insurance coverage with respect to the
Products’ distribution as described herein, Biocompatibles on behalf of itself 
and its directors, employees, affiliates, suppliers and agents, shall indemnify,
defend and hold harmless IsoRay, its subsidiaries and affiliates and their
directors, officers, agents and employees from and against any and all
liabilities, claims, demands, damages, causes of action, losses, expenses and
attorney’s fees, whether known or unknown, resulting from any and all handling
or mishandling, use or misuse of the Products by Biocompatibles.

 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 15 of 18

--------------------------------------------------------------------------------

 
 
15.
MISCELLANEOUS PROVISIONS.

 
15.1.
Force Majeure. If and to the extent that a Party's performance of any of its
obligations pursuant to this Agreement is prevented, hindered or delayed by
fire, flood, earthquake, elements of nature or acts of God, accident, acts of
war, terrorism, riots, civil disorders, rebellions or revolutions, strikes,
lockouts, or other labor troubles, shortages of supplies or materials, utility
failures or outages, action of any Regulatory Authority (excluding Product
recalls), or any other similar cause beyond the reasonable control of such Party
(each, a "Force Majeure Event"), and such non-performance, hindrance or delay
could not have been prevented by reasonable precautions, then the
non-performing, hindered or delayed Party shall be excused for such
non-performance, hindrance or delay, as applicable, of those obligations
affected by the Force Majeure Event for as long as such Force Majeure Event
continues and such Party continues to use its best efforts to recommence
performance whenever and to whatever extent possible without delay, including
through the use of alternate sources, workaround plans or other means.  The
Party whose performance is prevented, hindered or delayed by a Force Majeure
Event shall promptly notify the other Party of the occurrence of the Force
Majeure Event and describe in reasonable detail the nature of the Force Majeure
Event.  During the pendency of the Force Majeure Event, and only during the
pendency of the Force Majeure Event, the other Party may pursue alternative
sources for the products or services that the Force Majeure Event has prevented
it from obtaining under this Agreement.

 
15.2.
Assignment. No Party shall, without the consent of the other Party, assign this
Agreement, except that any Party may assign this Agreement to an affiliate
without such consent, and any Party may assign this Agreement in connection with
a merger or acquisition of such Party or in connection with a sale of all or
substantially all of the assets of such Party, provided that, in the case of an
asset sale, the acquiring party agrees in writing to assume and be bound by all
the obligations of the assigning Party hereunder.  This Agreement shall be
binding on the Parties and their respective successors and permitted
assigns.  Any assignment in contravention of this subsection shall be void.

 
15.3.
Notices.  Except as otherwise specified in this Agreement, all notices,
requests, consents, approvals, agreements, authorizations, acknowledgments,
waivers and other communications required or permitted under this Agreement
shall be in writing and shall be deemed given when sent by electronic mail or
delivered by hand to the address specified below.  A copy of any such notice
shall also be sent by overnight express air mail on the date such notice is
transmitted by electronic mail to the address specified below:

 
In the case of IsoRay Medical, Inc.:
 
Lori Woods
Chief Operating Officer
ISORAY, INC.
350 Hills Street, Ste. 106
Richland, WA 99354-5411
USA
(T)   +1.509.375.1202 x 228
(F)   +1.509.375.3473
lwoods@isoray.com
www.isoray.com

 
Page 16 of 18

--------------------------------------------------------------------------------

 


In the case of Biocompatibles:
 
James Matons, President
BIOCOMPATIBLES, INC.
115 Hurley Road, Building 3
Oxford, Connecticut 06478
USA
(T)   +1.203.262.0571
(F)   +1.203.262.8968
jmatons@brachysciences.com
www.brachysciences.com


Any Party may change its address, telephone, or facsimile number for
notification purposes by giving the other Parties written notice of the new
address, telephone, or facsimile number, and the date upon which it will become
effective.
 
15.4.
Relationship Of Parties.  In entering into, and performing their duties under,
this Agreement, the Parties are acting as independent parties.  No provision of
this Agreement shall create, imply or be construed as creating a partnership,
joint venture, or agency relationship between the Parties.  No Party shall have
the authority to act for or bind the other Party in any respect.

 
15.5.
Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be contrary to Law, then the remaining provisions of
this Agreement, if capable of substantial performance, shall remain in full
force and effect.

 
15.6.
Amendments.  No amendment to, or change, waiver or discharge of; any provision
of this Agreement shall be valid unless in writing and signed by an authorized
representative of each of the Parties.

 
15.7.
Governing Law.  This Agreement and the rights and obligations of the Parties
under this Agreement shall be governed by and construed in accordance with the
Laws of [**], without giving effect to the principles thereof relating to the
conflicts of Laws.

 
15.8.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which taken together shall
constitute one single Agreement between the Parties.

 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 
Page 17 of 18

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE]
 
IN WITNESS WHEREOF, ISORAY MEDICAL, INC. and BIOCOMPATIBLES, INC. have caused
this Agreement to be signed and delivered by its duly authorized representative
 
ACKNOWLEDGED and AGREED this 18th day of February, 2009:
 
ISORAY MEDICAL, INC.
 
BIOCOMPATIBLES, INC.
         
By:
/s/ Lori Woods
 
By:
/s/ James Matons
 
Lori Woods
   
James Matons
 
Chief Operating Officer
   
President

 
 
Page 18 of 18

--------------------------------------------------------------------------------

 